FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JONATHAN B. WOODS and KERRIE                     No. 12-17483
WOODS,
                                                 D.C. No. 2:10-cv-00723-GMS
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

TAYLOR BEAN & WHITAKER
MORTGAGE CORPORATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jonathan B. Woods and Kerrie Woods appeal pro se from the district court’s

dismissal of their diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Plaintiffs’ claims against BAC Home

Loans Servicing LP and Mortgage Electronic Registration Systems Incorporated

because “Arizona’s non-judicial foreclosure statutes do not require the beneficiary

to prove its authority or ‘show the note’ before the trustee may commence a non-

judicial foreclosure.” Hogan v. Wash. Mut. Bank, N.A., 277 P.3d 781, 783-84

(Ariz. 2012) (en banc).

      The district court did not abuse its discretion in denying plaintiffs’ leave to

amend because it had previously granted the Plaintiffs’ motion for leave to file an

amended complaint. See, e.g., Gonzalez v. Planned Parenthood of L.A., 759 F.3d

1112, 1114, 1116 (9th Cir. 2014) (setting forth the standard of review and

explaining that “the district court’s discretion in denying amendment is

‘particularly broad’ when it has previously given leave to amend”).

      AFFIRMED.




                                           2                                    12-17483